Citation Nr: 1416719	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected hammertoe, 2nd toe, left foot requiring surgical correction with arthritis and chronic pain. 

2.  Entitlement to an increased evaluation for service-connected hammertoe, 2nd toe, right foot requiring surgical correction with arthritis and chronic pain.

3.  Entitlement to an increased evaluation for service-connected residual scar, 2nd toe, left foot, hammertoe correction.

4.  Entitlement to an increased evaluation for service-connected residual scar, 2nd toe, right foot, hammertoe correction.

5.  Entitlement to an increased evaluation for service-connected right ear hearing loss. 

6.  Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for left ear hearing loss. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366   (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

The Veteran asserted at a September 2010 VA examination that he retired from his job, as he was no longer able to be on his feet, which was a job requirement.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for entitlement to TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  Therefore, in light of the Veteran's assertions, and in light of the Court's holding in Rice, the Board has considered a claim for TDIU as part of his pending increased rating claims and is listing the raised TDIU claim as an issue on appeal.

The Board notes that the August 2011 statement of the case (SOC) also included the issue of entitlement to an increased evaluation for service-connected tinnitus.  However, as the Veteran did not appeal this issue on his substantive appeal, this issue is not currently on appeal before the Board. 

In June 2011, a local hearing was held before a Decision Review Officer (DRO) at the Pittsburgh, Pennsylvania, RO.  A transcript of that proceeding has been associated with the claims folder.

The paperless claims file reflects that the Veteran submitted a claim in February 2014 for entitlement to an increased evaluation for service-connected tinnitus.  As such, the issue of entitlement to an increased evaluation for service-connected tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary prior to the adjudication of these claims.

With regard to the claims for increased evaluations for service-connected hammertoe, 2nd toe, left and right foot requiring surgical corrections with arthritis and chronic pain, the Veteran indicated in his May 2011 notice of disagreement (NOD) that he sought treatment from a podiatrist and was prescribed anti-inflammatory and pain relief medication.  He also indicated in this NOD that he discussed issues with the scars on his toes with this podiatrist.

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2013).  As such, these issues should be remanded in order to obtain all pertinent treatment records from the Veteran's podiatrist.   

Moreover, the Board notes that the Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  At the most recent VA examination, the Veteran asserted that he had not had any treatment regarding his hammertoes since 1989.  As the Veteran apparently started seeking treatment for his symptoms since this examination, and as these issues are being remanded already for further development, the Veteran should be provided new VA examinations in order to determine the current severity of his service-connected hammertoe, 2nd toe, left and right foot requiring surgical corrections with arthritis and chronic pain and his service-connected residual scar, 2nd toe, left  and right foot, hammertoe correction.

With regard to the issues of entitlement to an increased evaluation for service-connected right ear hearing loss and whether new and material evidence has been submitted sufficient to reopen the claim for service connection for left ear hearing loss, the Veteran underwent a VA audiological examination in September 2010, at which it was noted that an ear, nose, and throat consultation had been placed due to the asymmetry and onset of associating factors.  The Veteran also asserted in a statement attached to his VA Form 9 that he began taking sign language classes to compensate for his hearing loss.  The claims file contains no record of the ear, nose, and throat consultation or of the Veteran taking sign language classes.  As such, these issues should be remanded in order to obtain these records. 

Moreover, as the issue of entitlement to an increased evaluation for service-connected right ear hearing loss is already being remanded for further development, and the Veteran asserts that he is now taking sign language classes, the Veteran should be provided a new VA audiological examination in order to determine the current severity of his service-connected right ear hearing loss.

Finally, in light of the Veteran's assertions regarding his employability, the Veteran should be a provided a VA general medical examination to determine whether he is currently precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The Veteran should also be provided with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such notice.  Further, he should be asked to submit a claim form for entitlement to TDIU, and the AOJ should obtain any documents pertaining to claims for Chapter 31 benefits.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  The Veteran should be asked to submit a claim form for entitlement to TDIU.  

2. Obtain any documents concerning the Veteran's claim(s) for entitlement to Chapter 31 benefits.

3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any treatment records from the Veteran's podiatrist and documents pertaining to sign language classes that the Veteran has taken.  Associate any records received, including negative responses, with the claims file. 

If, after making reasonable efforts to obtain the above-identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond prior to readjudication of the claim in a supplemental statement of the case (SSOC).

4. Obtain any and all VA medical records that have not yet been associated with the claims file, to specifically include the ear, nose, and throat consultation referred to in the September 2010 VA examination report.

5. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hammertoe, 2nd toe, left and right foot requiring surgical corrections with arthritis and chronic pain.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the Veteran's complaints regarding symptoms associated with this disability. 

The examiner should comment on the functional impairment caused by these service-connected disabilities in terms of his ability or inability to obtain or retain substantially gainful employment.  It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

6. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residual scar, 2nd toe, right and left foot, hammertoe correction.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the Veteran's complaints regarding symptoms associated with this disability. 

The examiner should comment on the functional impairment caused by these service-connected disabilities on his employability.  It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

7. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right ear hearing loss.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the Veteran's complaints regarding symptoms associated with this disability. 

The examiner should comment on the functional impairment caused by his service-connected right ear hearing loss and his service-connected tinnitus in terms of his ability or inability to obtain or retain substantially gainful employment.  It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

8. The Veteran should be afforded a VA examination to determine the effect of his service-connected residuals of incomplete undisplaced transverse fracture seen through the shaft of the 5th metacarpal bone on his left hand on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should comment on the functional impairment caused solely by the service-connected disability on the Veteran's ability or inability to obtain or retain substantially gainful employment.  It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  A clear rationale for all opinions should be provided. 

9. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



